         Case 3:18-cr-00136-JAM Document 142 Filed 06/17/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT



    UNITED STATES OF AMERICA

                  V.                                      CASE NO. 3:18-CR-136 (JAM)

        KAKRA GYAMBIBI


                                  AMENDED JUDGMENT


        It is hereby Ordered that the Judgment and Order of Commitment entered by this

Court in the above-entitled case on June 14, 2019 be amended as follows:

              “The The defendant shall self-surrender directly to the facility designated by
       the Federal Bureau of Prisons on July 1, 2019 at 12 noon under her own power and
       at her own expense. In the event the defendant does not receive a designation by the
       Bureau of Prisons prior to the surrender date, the defendant must self-surrender to
       the United States Marshals Service by noon on July 1, 2019.”

       In all other respects the Judgment & Order of Commitment entered by this Court on

June 14, 2019 remains the same.

              It is So Ordered.

              Dated at New Haven this 17th day of June 2019.

                                                   /s/ Jeffrey Alker Meyer
                                                   Jeffrey Alker Meyer
                                                   United States District Judge
